Opinion by
Mr. Justice Green,
In the cases 307, 326 and 368 March Term, 1894, in which *352Brooking, Stevens and Miller were appellants, reported in vol. 164 Pa. Rep. 326, the parties to the record being the same as in the present case, we made a decree reversing the decree of the court below, and directing the record to be remitted with instructions to distribute the fund in the hands of the trustees in accordance with the opinion filed in those cases.
The present appeal, taken by B. A. Hoopes from the same decree, is in the same category with the former appeals and is controlled by the decision there made. For the reasons and upon the considerations stated in the former opinion we make the same decree as was there made.
The decree of the court below is reversed at the cost of the appellees, and the record is remitted with instructions to distribute the fund in the hands of the trustees in accordance with the opinion already filed.